ORDER
PER CURIAM.
Victor Foods, Inc., appeals from summary judgment entered on four counts, as follows: Count VI, Civil Conspiracy; Count VII, Prima Face Tort; Count VIII, Fraud; and Count IX, Negligent Misrepresentation.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).